Citation Nr: 0935189	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-16 620	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1970, and from August 1971 to February 1990.  He died in 
March 2005, at the age of 58.  The appellant is the veteran's 
surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision issued by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.

In January 2007, a videoconference hearing was held between 
the Pittsburgh RO and the Board in Washington, DC before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.   The Board subsequently remanded the 
case for additional development in May 2008; the case has now 
been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

The veteran died in March 2005, and the death certificate 
lists the immediate cause of death as end-stage renal disease 
(ESRD) due to, or as a consequence of, focal segmental 
glomerulosclerosis (FSGS) due to or as a consequence of 
atherosclerotic cardiovascular disease due to or as a 
consequence of hypertension.  Progressive multifocal 
leukoencephalopathy (PML), diverticulosis with abscess and 
colostomy, previous renal transplant and hyperparathyroidism 
were listed as significant conditions that contributed to the 
veteran's death but did not result in the previously stated 
underlying cause.  No autopsy was performed.  

At the time of the veteran's death, he was service connected 
for diverticulitis (20 percent evaluation); a lumbar spine 
disability (20 percent evaluation); left shoulder tendon 
calcification (10 percent evaluation); a cervical spine 
disability (10 percent evaluation); and a left iliac crest 
scar (noncompensable evaluation).  In February 2005, the 
veteran had been diagnosed with PML with a terminal 
diagnosis; bacterial colitis; severe malnutrition and 
deconditioning; ESRD; hypertension; FSGS; anemia; failed 
renal transplant; history of cytomegalovirus (CMV) 
reactivation after renal transplant; history of coronary 
artery disease with 1996 myocardial infarction and subsequent 
bypass surgery; and a history of upper gastrointestinal 
bleeding and hemorrhagic gastritis.

The appellant contends, in essence, that the service-
connected diverticulitis disability led to the development of 
the veteran's perforated bowel and colostomy in February 
1999.  She further contends that the treatment for the bowel 
perforation and colostomy interfered with the treatment for 
the veteran's FSGS which in turn was related to the ESRD that 
ultimately caused his death.  She argues that the veteran's 
disabilities caused, worsened or aggravated the renal-related 
problems that led to his death.  The appellant also contends 
that that the veteran's treatment for the fatal conditions 
was compromised due to the diverticulosis disability.

A VA medical opinion, dated in February 2009, states that the 
only evidence (which, the VA reviewer noted,  did not exist 
in the claims file at the time of the opinion) which might 
indicate a relationship between the diverticulosis and the 
fatal renal insufficiency would be if the veteran had 
required treatment or surgery for the diverticulosis that had 
required nephrotoxic antibiotics.  

Review of the evidence of record obtained from Clearfield 
Hospital pursuant to the May 2008 Board remand reveals that 
the veteran, in April 1999, had a history of diverticulitis 
with a subsequent perforation which was treated with a 
Hartmann's pouch and colostomy, and resection of the 
perforated diverticular disease at the Allegheny General 
Hospital in February 1999.  However, no treatment records 
from the latter facility have been associated with the claims 
file.  VA is, therefore, on notice of records that may be 
probative to the claim.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  Therefore in order to fulfill the duty to assist, 
all of the relevant private treatment records should be 
obtained and associated with the claims file.

While the RO did obtain a medical opinion, as the medical 
opinion of record was based on incomplete medical records, it 
is of little or no probative value.  See Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  In 
addition, the February 2009 VA medical opinion did not 
discuss the appellant's contention that the veteran's 
treatment for the fatal conditions was compromised due to the 
diverticulosis disability - in particular, in 1999, at the 
early stage of the renal disease. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

Readjudication on remand should reflect consideration of all 
applicable theories for service connection, as well as all 
the applicable factors for a comprehensive analysis of the 
etiology of the veteran's cause of death.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claims on appeal.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Finally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
Court addressed VA's 38 C.F.R. § 5103(a) notice obligation in 
the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The 
Court held that, because the RO's adjudication of a DIC claim 
hinges first on whether a veteran was service-connected for 
any condition during his or her lifetime, the 38 U.S.C.A. 
§ 5103(a) notice in such a claim must include 1) a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his or her death; 2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353.

The appellant received letters pursuant to the Veterans 
Claims Assistance Act (VCAA) in May 2005, June 2008, and 
August 2008.  However, review of record does not show that 
these letters contained all notification required under 
38 U.S.C.A. § 5103, as interpreted by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  This procedural 
defect should be cured on remand.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as interpreted by 
the Court in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  The letter 
should explain, what, if any, information 
and evidence (medical and lay) not 
previously provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include (a) a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all non-VA medical care 
providers who treated the veteran for any 
renal disorder or for the diverticulitis 
disability between 1998 and 2005.  In 
particular, the AMC/RO should obtain the 
records relating to the treatment 
provided at to the veteran at the 
Allegheny General Hospital in February 
1999.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results, and should be 
allowed to submit the sought-after 
records.

3.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for the appellant's 
records to be reviewed by a physician 
with expertise in nephrology, due to the 
questions relating to the causes and 
severity of the veteran's fatal ESRD and 
FSGS.  The reviewer should be provided 
with the claims file, including any 
records obtained pursuant to the above 
development, and a copy of this remand.  
The reviewer should render opinions as to 
the etiology and onset date of the fatal 
ESRD, as well as the etiology and onset 
date of the FSGS.  

The reviewer is requested to provide 
opinions as to the medical probability 
that any documented renal condition was 
related to the treatment of the veteran's 
service-connected diverticulosis or to 
any service-connected disability.  The 
reviewer must give the medical 
probability that any documented renal 
disease was etiologically related, 
directly, on a secondary basis or by way 
of aggravation, to the service-connected 
diverticulitis or to any other service-
connected disability.

The reviewer should provide an opinion as 
to the following questions:

a.  To what extent, if any, did the 
service-connected disabilities 
contribute to the development of, or 
to the severity of, the fatal renal 
disease?  Include a discussion as to 
the likelihood that the 
diverticulitis and/or treatment 
thereof, caused or aggravated the 
veteran's renal disease.  Please 
discuss whether or not the veteran's 
renal disease treatment regime, 
including treatment with steroids or 
other drugs, was affected in any 
way, from February 1999 until his 
death in March 2005, by the 
diverticulitis, the perforated 
diverticular disease and resection 
and/or the colostomy.

b.  What role, if any, did the 
veteran's medical disabilities in 
the aggregate play in (i) causing, 
(ii) contributing substantially or 
materially to, or (iii) hastening 
the veteran's death?  Did the 
veteran's diverticulitis disability 
affect a vital organ?  Was the 
diverticulitis with colostomy 
disability itself of a progressive 
or debilitating nature? and

c.  Whether any service-related 
pathology, in particular the 
diverticulitis, caused general 
impairment of health such that the 
veteran was materially less capable 
of resisting the effects of whatever 
disease or event was the primary 
cause of death (ESRD)?

The reviewer should identify the 
information on which the opinions are 
based.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the reviewer. 

4.  Upon receipt of the VA nephrologist 
report, the AMC/RO should conduct a 
review to verify that all requested 
findings and opinions have been offered.  
If information is deemed lacking, the RO 
should refer the report to the VA 
reviewing nephrologist for corrections or 
additions.

5.  Thereafter, the AMC/RO should 
readjudicate the appellant's 38 C.F.R. 
§ 3.312 claim.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, case law, statutes and 
regulations.

6.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

